DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claims 2, 3, 11, and 12, the limitation “the second mage image” in line 2 of each of these claims is amended to read - - the second page image - - in order to correct a typo.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the image forming apparatus comprising an image processing part that calculates image densities of four edge regions that correspond to the four sides of the first page image so as to obtain a calculation result, and changes the orientations of the first and second page images based on the 
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the image forming apparatus comprising an image processing part that calculates margin widths of four edge regions that correspond to the four sides of the first page image so as to obtain a calculation result, and changes the orientation of the first and second page images based on the calculation result, and an image formation part that forms images on the recording media carried by the medium carrying part based on the first and second page images processed by the image processing part, wherein the image processing part determines one edge region of the first page image, which has the narrowest margin width among the four edge regions on the first page image, changes the orientation of the first page image such that the one edge region having the narrowest margin width is arranged to be at the trailing side of the first page image, and changes the orientation of the second page image to the same orientation as that of the first page image in combination as claimed in claim 10. Claims 11-14 depend from claim 10. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakai et al. (JP 2000181283 A) teaches a system that changes the paper direction of the printed pages in order to prevent paper jams at the fuser (paragraph [0002]) that determines when to switch based on the numbers of sheets printed (paragraph [0002]), therefore, Nakai et al. does not teach or suggest wherein the image processing part determines one edge region of the first page image, which has the narrowest margin width or the greatest image density among the four edge regions on the first page image, changes the orientation of the first page image such that the one edge region having the narrowest margin width or the greatest image density is arranged to be at the trailing side of the first page image, and changes the orientation of the second page image to the same orientation as that of the first page image in combination as claimed.
Shiho (US PGPub 2012/0120456 A1) teaches reorienting image data automatically (paragraph [0084]), however, Shiho does not teach or suggest wherein the image processing part determines one edge region of the first page image, which has the narrowest margin width or the greatest image density among the four edge 
Okumura (US PGPub 2009/0214125 A1) teaches identifying individual page images that have different orientations from the remaining pages and automatically modifying the image orientations (figure 3), however Okumura does not teach or suggest wherein the image processing part determines one edge region of the first page image, which has the narrowest margin width or the greatest image density among the four edge regions on the first page image, changes the orientation of the first page image such that the one edge region having the narrowest margin width or the greatest image density is arranged to be at the trailing side of the first page image, and changes the orientation of the second page image to the same orientation as that of the first page image in combination as claimed.
Sato (10,078,298) teaches determining the amount of toner (considered to correspond to image density) in areas of the recording material (figure 13) and sets the fuser temperature based on the amount of toner (column 2, lines 30-56); however, Sato does not teach or suggest wherein the image processing part determines one edge region of the first page image, which has the narrowest margin width or the greatest image density among the four edge regions on the first page image, changes the orientation of the first page image such that the one edge region having the narrowest margin width or the greatest image density is arranged to be at the trailing side of the 
Mita (JP 2016065962 A) teaches preventing wrapping of the sheet around a fuser roller (paragraph [0024]) based on the paper weight and the print rate (considered to correspond to the image density or margin size) at the tip (paragraph [0025]) by increasing the margin at the front of the sheet (paragraph [0034]), however, Mita does not teach or suggest wherein the image processing part determines one edge region of the first page image, which has the narrowest margin width or the greatest image density among the four edge regions on the first page image, changes the orientation of the first page image such that the one edge region having the narrowest margin width or the greatest image density is arranged to be at the trailing side of the first page image, and changes the orientation of the second page image to the same orientation as that of the first page image in combination as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853